DETAILED ACTION
Claims 1 - 5 of U.S. Application No. 17252628 filed on 12/25/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 4, last paragraph, and page 6, first paragraph of the remarks filed on 12/30/2021 with respect to amended claims 1, and 5 have been fully considered and are persuasive.  The 102 rejections to claims 1, and 5 have been withdrawn. 
In particular, the Applicant argues the following: 

    PNG
    media_image1.png
    327
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    791
    media_image2.png
    Greyscale

The Examiner agrees. The magnetic bearing in amended claim 1 works differently from the magnetic bearing in the prior art Kudo. In Kudo, the controller waits for a position signal to calculate the needed current, then sends a command with a current value. In the magnetic bearing of claim 1, the controller sends a predetermined current value without position signal calculations.
That being said, the amendments to claim overcomes the applied rejection and therefore withdrawn. Claim 5 is amended similarly and thus the same discussion applies. 
Regarding claim 1: the limitations “…rotor position detector that detects a position of the rotor in a levitation direction, the magnetic bearing controller comprising an operation current generator that generates an operation current value corresponding to a deviation between a position command value and the position of the rotor detected by the rotor position detector, wherein the operation current generator is configured to give, regardless of the deviation between the position command value and the position of the rotor, a predetermined initial value greater than 0 to the operation current value at a start of levitation for causing the rotor in a state where the rotating shaft of the rotor is supported by the auxiliary bearing to levitate and be positioned at a predetermined 
Claim 5 is amended similarly and thus the allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832